Citation Nr: 1439711	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  07-09 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a right hand disability.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel












INTRODUCTION

The appellant had a verified period of active duty for training (ACDUTRA) in the Army Reserve from October 1980 to March 1981.  He also had additional verified periods of ACDUTRA in the Army Reserve from July 18, 1981 to July 31, 1981; August 1, 1981 to August 22, 1981; June 26, 1982 to July 10, 1982; and July 25, 1984 to August 20, 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, that denied service connection for a right hand disability on a de novo basis.  

In August 2009, the Board remanded the issue of entitlement to service connection for a right hand disability (listed as whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right hand disability) for further development.  

In June 2010, the Board determined that the issue of entitlement to service connection for a right hand disability must be considered on the merits pursuant to 38 C.F.R § 3.156(c) (2013).  The Board also remanded the issue of entitlement to service connection for a right hand disability for further development.  


REMAND

This case was previously remanded by the Board in June 2010, partly to contact the National Personnel Records Center (NPRC), and all other appropriate sources, to obtain the appellant's complete service personnel records in order to identify his various periods of inactive duty training (INACDUTRA) from September 3, 1980 to September 2, 1982.  

Pursuant to the June 2010 remand, in July 2010 and May 2011, the RO obtained the appellant's service personnel records.  However, such records did not identify the appellant's various periods of INACDUTRA for the period from September 3, 1980 to September 2, 1982.  The Board observes that a March 2006 statement from the Army indicated that the appellant earned 49 retirement points for INACDUTRA during the period from September 3, 1980 to September 2, 1982.  

The Board notes that although the appellant's service personnel records were obtained, his entire Official Military Personnel Record (OMPF), including all records of his assignments, all travel orders, pay stubs, travel vouchers, etc., has not been requested.  The appellant has specifically alleged that he injured his right hand during his Reserve service in October 1981.  An October 1981 treatment report from the John H. Stroger, Jr., Hospital of Cook County indicated that the appellant cut the dorsum of his right hand and developed an abscess over a two week period.  It was noted that the appellant underwent incision and drainage of the abscess of his right hand.  The appellant's periods of INACDUTRA during the period from September 3, 1980 to September 2, 1982 have still not been verified.  Accordingly, the Board finds that an attempt must be made to obtain the appellant's entire OMPF.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Additionally, in May 2014, the appellant's attorney withdrew as the appellant's representative.  The appellant has not submitted a new power of attorney form (VA Form 21-22) in order to appoint a new representative.  The Board is of the view that the appellant should be afforded an opportunity to appoint a new representative in this matter if he so desires in light of the remand.  

Accordingly, the case is REMANDED for the following actions:  

1.  Contact the appellant to determine if he desires to have new representation in this matter.  Provide a VA Form 21-22, or an equivalent form, for this purpose.  

2.  Contact the NPRC, or any other appropriate service department offices, to obtain the appellant's entire OMPF, including all records of his assignments, whether permanent or temporary duty stations, all travel orders, pay stubs, travel vouchers, dislocation allowance, and any TDY orders, in order to verify his periods of inactive duty training from September 3, 1980 to September 2, 1982.  Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record.  

3.  Finally, after completing any other necessary development, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

